By the Court.
By the settled law, as understood in England, and in this State, the nonsuit was properly ordered. Boody v. Keating, 4 Greenl. 164. As stated by Parker C. J. in Boardman v. Gore & al. 15 Mass. R. 331, the rule that a civil action, in behalf of the party injured is suspended, until the criminal prosecution is disposed of, is limited to larcenies and robberies. It is contended, that this rule has obtained in the English law, because these offences are there regarded as felonies ; and that we have no felonies in this State. Upon whatever recondite reasons, now obsolete, a certain class of of-fences have been called felonies, they are well known to our law under that, appellation. Where the common law has been adopted in tills country, we are not at liberty to disregard it, because the reasons, in which it originated, no longer exist. Much of the law in relation to real estate, as at present administered, can be explained only by reference to institutions, and to a state of society, very different from ours ; but until changed by the legislative power, it must be regarded as the law of the land. There do however still exist reasons for the rule in question, which are adverted to in the case of Boody v. Keating; and in our judgment it is still in force, as part of the law of this State.
Exceptions overruled.